United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 06-1714
Issued: June 11, 2007

Case Submitted on the record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision denying of reconsideration dated April 14 and
January 3, 2006 and decision affirming the October 27, 2003 decision terminating compensation
on the grounds that he refused an offer of suitable work. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits on the grounds that he refused an offer of suitable work; (2) whether the termination of
his compensation under 5 U.S.C. § 8106(c) serves as a bar to further compensation under section
8107, arising from the accepted employment injury; and (3) whether the Office properly refused
to reopen appellant’s case for reconsideration of his claim under 5 U.S.C. § 8128.

FACTUAL HISTORY
This is the second appeal before the Board. Appellant, then a 57-year-old letter carrier,
filed a claim in April 2000, for bilateral carpal tunnel syndrome which the Office accepted. In
addition, on April 18, 2002, the Office granted him a schedule award for a 28 percent permanent
impairment of the right and left upper extremities. The Office subsequently accepted a
September 2002 claim for bilateral shoulder impingement syndrome and administratively
combined these claims in November 2002. The Office paid appellant appropriate compensation
for total disability and placed him on the periodic rolls. In an Office memorandum dated
August 28, 2003, it was noted that appellant had elected to retire on September 1, 2003. On
September 11, 2003 the employing establishment offered appellant a job as a modified letter
carrier based on the restrictions outlined by Dr. Sanjay Misra, the attending physician. Appellant
rejected the modified letter carrier position on the grounds that he was retiring. On
September 29, 2003 appellant filed a claim for a schedule award based on a partial loss of use of
his upper extremities. By decision dated October 27, 2003, the Office terminated appellant’s
compensation benefits on the grounds that he refused an offer of suitable work. By decision
dated November 5, 2003, the Office denied appellant’s request for a schedule award finding that
the October 27, 2003 decision terminating compensation pursuant to section 8106(c), precluded
appellant from receiving any further compensation under the Federal Employees’ Compensation
Act. Appellant requested an oral hearing. At the hearing, his representative contended that the
Office’s October 27, 2003 termination was improper because he had already elected to retire on
September 1, 2003 which was 10 days prior to the date he received the employing
establishment’s job offer. The representative, therefore, contended that appellant should be
entitled to a schedule award. By decision dated December 12, 2004, an Office hearing
representative affirmed the October 27, 2003 termination decision. The hearing representative
further found that appellant’s termination precluded him from receiving a schedule award.1 By
nonmerit decision dated April 8, 2005, the Office denied appellant’s request for reconsideration.
In a September 19, 2005 decision, the Board affirmed the April 5, 2005 and December 12, 2004
decisions. The complete facts of this case are set forth in the Board’s May 2, 2005 decision and
are herein incorporated by reference.2
Following the Board’s decision, appellant requested reconsideration by letter dated
December 8, 2005. He contended that his decision to retire as of September 1, 2003 was made
prior to the date the employing establishment tendered its suitable job offer; therefore,
appellant’s entitlement to disability compensation was wrongly terminated. Appellant submitted
copies of documents and medical evidence previously considered by the Office and the Board,
but did not submit any new factual or medical evidence.
By decision dated January 3, 2006, the Office denied appellant’s request for modification
of the October 27, 2003 decision.
1

The hearing representative noted that the employing establishment faxed a copy of the job offer to the Office on
September 10, 2003; however, the record contains a letter dated September 11, 2003 to appellant which contains a
copy of the job offer. The date on the actual job offer to appellant was listed as September 2, 2003 and signed by a
supervisor on September 3, 2003.
2

Docket No. 05-1228 (issued September 19, 2005).

2

By letter dated March 22, 2006, appellant requested reconsideration. He reiterated his
previously submitted arguments and did not submit any new, additional factual or medical
evidence.
By decision dated April 14, 2006, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions, nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim it has the burden of justifying termination or
modification of compensation benefits. Under section 8106(c)(2) of the Act3 the Office may
terminate the compensation of an employee who refuses or neglects to work after suitable work
is offered to, procured by, or secured for the employee.4 Section 10.517 of the Office’s
regulation provides that an employee who refuses or neglects to work after suitable work has
been offered or secured has the burden of showing that such refusal or failure to work was
reasonable or justified and shall be provided with the opportunity to make such a showing before
a determination is made with respect to termination of entitlement to compensation.5 To justify
termination, the Office must show that the work offered was suitable and must inform appellant
of the consequences of refusal to accept such employment.6 This burden of proof is applicable if
the Office terminates compensation under 5 U.S.C. § 8106(c) for refusal to accept suitable work.
ANALYSIS -- ISSUE 1
As the Board found in its September 19, 2005 decision, the employing establishment
identified a job as a modified letter carrier for eight hours per day based on restrictions outlined
by Dr. Misra. The Office properly found that the weight of the medical evidence rested with
Dr. Misra’s opinion, who found that appellant was capable of performing the modified job and
returning to work within the indicated restrictions. The Board again rejects appellant’s
contention that he was unable to accept the position because he retired from the employing
establishment, pursuant to Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.5(c) (July 1997).7 As there was insufficient
3

5 U.S.C. § 8101 et. seq.

4

Patrick A. Santucci, 40 ECAB 151 (1988); Donald M. Parker, 39 ECAB 289 (1987).

5

20 C.F.R. § 10.517; see also Catherine G. Hammond, 41 ECAB 375 (1990).

6

See John E. Lemker, 45 ECAB 258 (1993).

7

This section states: “Unacceptable reasons for refusal: Reasons which my be considered acceptable for
refusing the offered job include (but are not limited to): the claimant’s preference for the area in which he or she
currently resides; personal dislike of the position offered or the work hours scheduled; lack of potential for
promotion lack of job security; retirement; and previously-issued rating for loss of wage-earning capacity (LWEC)
based on a constructed position where the claimant is not already working at a job which fairly and reasonably
represents his or her LWEC. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining
Wage-Earning Capacity, Chapter 2.814.5(c) (July 1997). See also Charles E. Nance, 54 ECAB ___ (Docket No.
01-1923, issued February 28, 2003)

3

support for appellant’s stated reasons in declining the job offer, his refusal of the job offer was
neither reasonable nor justified. The Office met its burden of proof in this case to terminate
appellant’s compensation benefits pursuant to 5 U.S.C. § 8106.
LEGAL PRECEDENT -- ISSUE 2
The Federal (FECA) Procedure Manual explicitly states at Chapter 2.814(c)(6), Claims,
Reemployment: Determining Wage-Earning Capacity,8 that a claimant who unreasonably refuses
an offer of suitable employment is not entitled to any further compensation benefits, with the
exception of medical expenses for treatment of the accepted condition. In addition, Chapter
2.814(d)(2) states:
“If no reply is received from the claimant, the CE [claims examiner] should
prepare a formal decision which terminates any further compensation for wage
loss (effective as of the end of the roll period), as well as compensation for
permanent partial impairment to a schedule member, under [s]ection
8106(c)(2) of the Act. The claimant’s entitlement to payment of medical
expenses for treatment of the accepted condition is not terminated.”9
ANALYSIS -- ISSUE 2
In this case, the Office has properly exercised its authority as granted under the Act and
implementing federal regulations. Section 8106(c) provides that an employee who refuses
suitable work is not entitled to further compensation for total disability or permanent
impairment.10 With regard to schedule awards, the Board has held that monetary compensation
payable to an employee under section 8107 are payments made from the Employees’
Compensation Fund and are, therefore, subject to the penalty provision of section 8106(c).11 The
Board, therefore, reaffirms that appellant’s refusal to accept suitable work constitutes a bar to his
receipt of a schedule award for any impairment which may be related to the April 10, 2000 and
April 18, 2002 employment injuries following the October 27, 2003 termination decision.
LEGAL PRECEDENT -- ISSUE 3
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.12 Evidence that repeats
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814(c)6.
9

Chapter 2.814(d)2.

10

20 C.F.R. § 10.124(e).

11

Stephen R. Lubin, 43 ECAB 564 (1992).

12

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.13
ANALYSIS -- ISSUE 3
In the present case, appellant did not show that the Office erroneously applied or
interpreted a specific point of law; he did not advance a relevant legal argument not previously
considered by the Office; and he has not submitted relevant and pertinent medical evidence not
previously considered by the Office. Appellant reiterated his previously submitted argument that
the termination of compensation due to refusal to accept the job offer was not valid because he
retired before the offer was made; however, this is an argument appellant presented previously to
the Office. Thus, the request did not contain any new and relevant evidence for the Office to
review. The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration.
CONCLUSION
The Board finds that the Office met its burden to terminate appellant’s compensation
benefits pursuant to 5 U.S.C. § 8106. The Board finds that the Office found that section 8106(c)
of the Act serves as a bar to further compensation for disability arising from the accepted
April 10, 2000 and April 18, 2002 employment injuries. The Office properly refused to reopen
appellant’s case for reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

13

Howard A. Williams, 45 ECAB 853 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the April 14 and January 3, 2006 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: June 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

